Case 1:19-cv-00331-LO-MSN Document 141-13 Filed 02/18/21 Page 1 of 2 PageID# 1988




                            EXHIBIT
                              M
    Case 1:19-cv-00331-LO-MSN Document 141-13 Filed 02/18/21 Page 2 of 2 PageID# 1989


Quirk, Michael

From:                                 Michael Melkersen <mike_melkersen@yahoo.com>
Sent:                                 Monday, December 21, 2020 10:42 PM
To:                                   Suhana S. Han
Cc:                                   Michael Melkersen; Lee Deppermann; Stephanie L. Freudenberg; Dean, Kevin R.;
                                      Ranaldo, Lisa; Quirk, Michael; Young, Hank; Judson Littleton
Subject:                              EXTERNAL-Settlement Agreements & Correspondence


Suhana,

Please let me know if you all have produced settlement agreements and correspondence relating to same, and if so, where I can find
it. My recollection was that you all had agreed to produce this information sometime ago, but I have not yet seen it. Please let me
know.

Thanks.

Mike




                                                                  1
